UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2010. () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO . Commission file number:1-12619 Ralcorp Holdings, Inc. (Exact name of registrant as specified in its charter) Missouri 43-1766315 (State of Incorporation) (I.R.S. Employer Identification No.) 800 Market Street, Suite 2900 St. Louis, MO (Address of principal (Zip Code) Executive offices) (314) 877-7000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes (X)No () Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ()No () Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer (X) Accelerated filer () Non-accelerated filer () Smaller reporting company () Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).Yes ()No (X) Number of shares of Common Stock, $.01 par value, outstanding as of May 5, 2010:54,893,554 RALCORP HOLDINGS, INC. INDEX PAGE PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Statements of Earnings 1 Condensed Consolidated Statements of Comprehensive Income 1 Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Cash Flows 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II. OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 6. Exhibits 26 SIGNATURES 26 (i) PART I -FINANCIAL INFORMATION Item 1. Financial Statements. RALCORP HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) (Dollars in millions except per share data) Three Months Ended Six Months Ended March 31, March 31, Net Sales $ Cost of products sold ) Gross Profit Selling, general and administrative expenses ) Interest expense, net ) Restructuring charges ) Goodwill impairment loss ) - ) - Gain on forward sale contracts - - Gain on sale of securities - - - Earnings before Income Taxes and Equity Earnings Income taxes ) Earnings before Equity Earnings Equity in earnings of Vail Resorts, Inc., net of related deferred income taxes - - Net Earnings $ Earnings per Share Basic $ Diluted $ See accompanying Notes to Condensed Consolidated Financial Statements. RALCORP HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (Dollars in millions) Three Months Ended Six Months Ended March 31, March 31, Net Earnings $ Other comprehensive income (loss) ) Comprehensive Income $ See accompanying Notes to Condensed Consolidated Financial Statements. 1 RALCORP HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in millions) March 31, Sept. 30, Assets Current Assets Cash and cash equivalents $ $ Marketable securities Investment in Ralcorp Receivables Corporation Receivables, net Inventories Deferred income taxes Prepaid expenses and other current assets Total Current Assets Property, Net Goodwill Other Intangible Assets, Net Other Assets Total Assets $ $ Liabilities and Shareholders' Equity Current Liabilities Accounts and notes payable $ $ Due to Kraft Foods Inc. - Other current liabilities Total Current Liabilities Long-term Debt Deferred Income Taxes Other Liabilities Total Liabilities Shareholders' Equity Common stock .6 .6 Additional paid-in capital Common stock in treasury, at cost ) ) Retained earnings Accumulated other comprehensive income ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 2 RALCORP HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in millions) Six Months Ended March 31, Cash Flows from Operating Activities Net earnings $ $ Adjustments to reconcile net earnings to net cash flow provided by operating activities: Depreciation and amortization Stock-based compensation expense Goodwill impairment loss - Gain on forward sale contracts - ) Gain on sale of securities - ) Equity in loss of Vail Resorts, Inc. - ) Deferred income taxes ) .5 Sale of receivables, net - Other, net ) ) Net Cash Provided by Operating Activities Cash Flows from Investing Activities Business acquisitions, net of cash acquired - ) Additions to property and intangible assets ) ) Proceeds from sale of property .5 - Purchases of securities ) ) Proceeds from sale or maturity of securities Net Cash Used by Investing Activities ) ) Cash Flows from Financing Activities Repayments of long-term debt ) ) Net borrowings under credit arrangements - Purchases of treasury stock ) ) Proceeds and tax benefits from exercise of stock awards Changes in book cash overdrafts ) ) Other, net ) ) Net Cash Used by Financing Activities ) ) Effect of Exchange Rate Changes on Cash ) Net (Decrease) Increase in Cash and Cash Equivalents ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 3 RALCORP HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Dollars in millions except per share data) NOTE 1 – PRESENTATION OF CONDENSED FINANCIAL STATEMENTS The accompanying unaudited historical financial statements of Ralcorp Holdings, Inc. (“Ralcorp” or the “Company”) have been prepared in accordance with the instructions for Form 10-Q and do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.These interim financial statements reflect all adjustments which are, in the opinion of management, necessary to fairly state the results for the periods presented.All such adjustments are of a normal recurring nature.Certain amounts for prior periods have been reclassified to conform to the current period’s presentation, including segment information.Operating results for the periods presented are not necessarily indicative of the results for the full year.These statements should be read in conjunction with the financial statements and notes for the year ended September 30, 2009 included in Exhibit 99.1 of the Company's Current Report on Form 8-K filed on April 7, 2010.The significant accounting policies for the accompanying financial statements are the same as disclosed in Note 1 in that Exhibit. NOTE 2 – ACQUISITION On March 20, 2009, the Company acquired Harvest Manor Farms, LLC, a leading manufacturer of high quality private label and Hoody's branded snack nuts reported in Ralcorp’s Snacks, Sauces & Spreads segment.Ralcorp’s consolidated financial statements include the results of operations for this acquisition since its acquisition date.The following pro forma information shows Ralcorp’s results of operations as though this business combination had been completed as of October 1, 2008.These pro forma results do not necessarily reflect the actual results of operations that would have been achieved, nor are they necessarily indicative of future results of operations. Three Months Ended Six Months Ended March 31, March 31, Net sales $ Net earnings Basic earnings per share Diluted earnings per share 4 NOTE 3 – PENSION AND OTHER POSTRETIREMENT BENEFITS The Company sponsors qualified and supplemental noncontributory defined benefit pension plans and other postretirement benefit plans for certain of its employees.The following table provides the components of net periodic benefit cost for the plans. Three Months Ended Six Months Ended March 31, March 31, Pension Benefits Service cost $ Interest cost Expected return on plan assets ) Amortization of prior service cost .1 .1 .2 .2 Amortization of net loss .1 .1 Net periodic benefit cost $ $
